DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Truex et al (US 4,934,366, hereinafter “Truex”).
Regarding claim 1, Truex discloses a medical device (col 2, ln 45-60) comprising: a lead receptacle comprising an inner surface and defining an opening configured to receive a lead (col 10, ln 40-col 11, ln 14; lead receptacle 88’ which receives a lead and collet as shown in figures 7A-D), wherein a portion of the inner surface is tapered (col 10, ln 40-col 11, ln 14; see figures 7A-D including tapering at receiving grooves 140 and 138);  a sleeve deflectable by the inner surface of the lead receptacle (col 10, ln 40-col 11, ln 14; see figures 7A-D where the collet 130 deflects to engage the inner surface of the lead receptacle ), the sleeve comprising a proximal end portion and a distal end portion (col 10, ln 40-col 11, ln 14; see figures 7A-D where the collet 130 where the distal end portion includes elements 134 and 136), the distal end portion defining a first outer diameter to engage the lead in a locked position and a second outer diameter greater than the first diameter in an unlocked position (col 10, ln 55-col 11, ln 10; figures 7C-D depicting open and locked configurations); and a handle coupled to the lead receptacle and the proximal end portion of the sleeve to move the sleeve axially in both directions along the longitudinal axis relative to the lead receptacle (col 10, ln 45-48 and col 11, ln 10-13; where the circumferential lip/rim 132 is used to move the collet between open and locked positions), wherein the sleeve is configured to move axially along the tapered portion of the inner surface of the lead receptacle between the locked and unlocked positions (col 10, ln 40-col 11, ln 14; see figures 7C-D where the collet is configured to move along and engage with the tapered portions between open and locked configurations).
Allowable Subject Matter
Claims 2-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.  The following is an examiner’s statement of reasons for allowance: Regarding claims 14-20, the subject matter Examiner considers to be allowable includes the lead comprising a lead sleeve and collar (disclosed to be integrated components of the lead; see applicant remarks page 9) are differentiated from a separate sleeve for engaging the lead as recited in independent claims 14 and 20.  The claim further defines that the additional, separate sleeve is deflected to engage the collar of the lead between a locked and unlocked position, defined to include a sleeve first outer diameter and a sleeve second outer diameter (respectively), where the second outer diameter is greater than the first outer diameter when in the unlocked position.  The combination above further requires a handle which moves the sleeve axially relative to a lead receptacle.  The best prior art of record, Truex, discloses locking and unlocking configurations engaged with a lead, but do not include the particular construction of the above cited claims, including the lead sleeve and collar, further with an additional sleeve to provide a further locking/unlocking configuration and functionality.  For these reasons, in combination with other recited elements, claims 2-20 are considered to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments regarding claim 1, see pages 8-11 remarks with regard to the claim amendment including "tapered" language, as well as page 9 with regard to independent claim 14, filed 5/2/2022, with respect to the rejection(s) of claims 2-20 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground of rejection for claim 1 has been made above made in view of the Truex reference. The rejection of claim 1 has been modified to include the embodiment directed to figures 7A-D of Truex.  Examiner believes that the disclosure of this embodiment to meet the recitations of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        OTIC